Citation Nr: 1509265	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972, including service in the Republic of Vietnam, for which he earned a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was initially before the Board in July 2012, when it was remanded for further development. 

In December 2013, the case was again before the Board.  At that time, entitlement to TDIU was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in July 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issue of entitlement to service connection for residuals of stroke, to specifically include as secondary to coronary artery disease, was raised in June 2010.  It was referred for appropriate action in both the July 2012 and December 2013 actions by the Board, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition, a November 2013 Appellate Brief indicated that the Veteran wished to reopen the previously denied claim of entitlement to service connection for hypertension as secondary to PTSD and coronary artery disease.  This manner has likewise not been adjudicated and is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's denial of TDIU in December 2013 hinged in large part on an April 2013 VA medical opinion regarding the combined effects of all of the Veteran's service-connected disabilities.  The JMR found that the examination was inadequate in several respects and the Board's reasons and bases for relying on the examination were likewise inadequate.  This remand is intended to address all of the inadequacies of record.

On remand, the Veteran's entire claims file should be reviewed by a qualified medical provider other than the one who provided the April 2013 VA opinion.  Such a qualified provider should be one whose education and credentials include an understanding of the symptoms and effects of both psychiatric disabilities such as posttraumatic stress disorder (PTSD) and of physical health conditions such as coronary artery disease.  If the expert deems it necessary, a new examination of the Veteran should be provided.

The opinion provided must address the specific areas of concern in the JMR and the statements by the Veteran's former representative and his current attorney.  The opinion provided must address the Veteran's current capacity to obtain and maintain reasonably gainful employment and his capacity to do so throughout the entire claims period.  (The claim in this case was filed in May 2006 and the year prior to such filing is also for consideration per effective date rules under 38 C.F.R. § 3.400).  Reference to the Veteran's occupational capacity prior to his withdrawal from the workforce in 1994 is not relevant to these questions and should not appear in the opinions obtained.

In addressing the central question of entitlement to TDIU, the RO/AMC shall consider the questions of entitlement to service connection for residuals of his 1994 stroke and for hypertension.  Any mental or physical functional limitations associated with these disabilities must be included as separate considerations in the opinions obtained unless it is determined prior to the opinion that service connection is appropriate, in which case the additional service connected condition(s) should be included in the information provided to the examiner.

Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran an appropriate VA evaluation to determine whether it is at least as likely as not (probability 50 percent or greater) that his current combined service-connected disabilities (PTSD and coronary artery disease) would, collectively, prevent him from obtaining or maintaining reasonably gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner should possess appropriate credentials including training in and understanding of the symptoms and effects of both psychiatric disabilities such as posttraumatic stress disorder (PTSD) and of physical health conditions such as coronary artery disease.

A new examination of the Veteran should be afforded if deemed necessary.

Specifically, the examiner should address the following:

a) The statements and opinions provided by the Veteran's treating providers, to include the April 2014 opinion of psychologist J.M.B., the April 2013 statement by Dr. Watts, and the description of residuals capacities as set forth in the September 2012 VA examinations;

b) The Veteran's specific description of symptoms and functional limitations as compared to his demonstrated educational background and occupational experience, to include consideration of the side effects or precautions on use related to any prescribed medications; and,

c) The Veteran's current occupational impairment and that demonstrated throughout the appeals period, that is, since May 2005, as reflected in the medical and lay evidence of record, regardless of whether such impairment was present when the Veteran last worked in 1994.  Specific examples of functional capacity or lack of functional capacity to perform relevant work should be noted.

The examiner is also asked to provide two separate opinions or medical statements identifying and discussing the impact of any residuals of the 1994 stroke (first supplemental opinion) and of the Veteran's hypertension (second supplemental opinion); specifically, the Board needs to understand the extent to which any cognitive deficits would be attributable to stroke residuals or to the service-connected PTSD.  If this cannot be distinguished, the examiner should so state.

The examiner shall be provided a complete copy of the Veteran's claims file for review, to include access to the electronic record.  The examiner shall state in the opinion provided whether the claims file was reviewed.

The examiner shall provide a rationale or statement of explanation for the opinions provided.

2. The RO/AMC shall review the opinions provided to ensure that they are adequate and address all of the reasons for remand by the Board and for the JMR issued by the Court.  In so doing, as appropriate, the RO/AMC should consider adjudicating the referred issues of entitlement to service connection for residuals of the 1994 stroke and entitlement to reopening of the claim of service connection for hypertension.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


